Name: Commission Regulation (EEC) No 499/89 of 27 February 1989 fixing the percentages of table wine production to be delivered for compulsory distillation as provided for in article 39 of Council Regulation (EEC) No 822/87 for the 1988/89 wine year
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 28 . 2. 89 Official Journal of the European Communities No L 57/49 COMMISSION REGULATION (EEC) No 499/89 of 27 February 1989 fixing the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 for the 1988/89 wine year whereas the quantity of table wine to be distilled compulsorily during the 1988/89 wine year is not the result of a production surplus as production was lower than normal foreseeable consumption, but of a level of stocks at the beginning of the wine year which was incommensurate with market balance ; whereas, in these circumstances, the application of the criteria laid down for the determination of the obligation on producers would result in a scale being adopted which is not incremental, in particular for region 4 ; whereas, as a consequence, a scale should be established which while being incremental and thus penalizing the highest yields, does not lead to an overrun in the limits on quantities fixed by Regulation (EEC) No 85/89 ; Whereas the Management Committee for wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine-C), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 39 (9), (10) and (11 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EEC) No 1596/88 (4), lays down the detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EEC) No 85/89 (*) opens compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 for the 1988/89 wine year and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be apportioned between the various yield classes ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such percentage being obtained from an incremental scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be delivered for distillation should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region ; whereas the scales used must allow a quantity of table wine corresponding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 85/89 to be deducted from a region's quantity ; whereas that obligation applies only in the case of producers who are required to submit production declarations and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations on which the scale is based ; Whereas, in accordance with the provisions on the fixing of the scale provided for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, and applicable from the 1988/89 wine year, reference must me made to the average yield of each production region when drawing up the scales ; Article 1 1 . Pursuant to Article 5 ( 1 ) of Regulation (EEC) No 441 /88 , production from the 1988/89 harvest shall be broken down into the following yield classes : (a) region 3 : Production obtained with a yield, expressed in hectolitres per hectare, of :  up to 90 : 20 147 671 hectolitres,  90 or more, but not more than 1 1 0 : 3 930 676 hectolitres,  more than 110, but not more than 140 : 1 084 123 hectolitres,  more than 140, but not more than 200 : 444 466 hectolitres,  more than 200 : 1 078 408 hectolitres : (b) region 4 : Production obtained with a yield, expressed in hectolitres per hectare, of :  not more than 60 : 9 572 020 hectolitres,  more than 60, but not more than 90 : 14 366 493 hectolitres,  more than 90, but not more than 110 : 8 218 86.6 hectolitres ,  more than 110, but not more than 140 : 6 121 148 hectolitres,  more than 140, but not more than 200 : 3 487 735 hectolitres,  more than 200 : 146 230 hectolitres . (&gt;) OJ No L 84, 27. 3 . 1987, p. 1 . (*) OJ No L 269 , 29 . 9 . 1988, p. 5 . 0 OJ No L 45, 18 . 2 . 1988 , p . 15. 0 OJ No L 142, 9 . 6. 1988 , p. 17. M OJ No L 13, 17 . 1 . 1989, p. 14. No L 57/50 Official Journal of the European Communities 28 . 2. 89 2. The average yield in production region 3 shall be 65 hectolitres per hectare ; in region 4 it shall be 77 hectolitres per hectare. 3 . For the purposes of determining the quantity to be delivered for distillation by each producer : (a) in region 3 :  for production obtained with a yield lower than 90 hectolitres per hectare, the coefficient applicable shall be 0,0,  for production obtained with a yield higher than or equal to 90 hectolitres per hectare, the following coefficients shall apply to the portion of production corresponding to the yield classes set out below, expressed in hectolitres per hectare :  from 0 to 90 : 0,13,  more than 90, but not more than 95 : 0,20,  more than 95, but not more than 110 : 2,29, more than 110, but not more than 140 : 2,52,  more than 140 1,44 ; (b) in regon 4 :  for production obtained with a yield lower than 60 hectolitres per hectare, the coefficient applicable shall be 0,0,  for production obtained with a yield higher than or equal to 60 hectolitres per hectare, the following coefficients shall apply to the portion of production corresponding to the yield classes set out below, expressed in hectolitres per hectare :  from 0 to 90 : 0,13 ,  more than 90, but not more than 110 : 0,60,  more than 110, but not more than 140 : 1,00,  more than 1 40, but not more than 1 54 : 1 ,35,  more than 154 : 1,00 . Article 2 The quantity that each producer is required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of that Regulation. The yield shall , where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 2. 89 Official Journal of the European Communities No L 57/51 ANNEX Percentages of the quantity referred to in Aricle 2 % Yield (hectolitres per hectare) Yield (hectolitres per hectare) % Region 3 Region 4 65 0 13 66 0 13 67 0 13 68 0 13 69 0 13 70 0 13 71 0 13 72 0 13 73 0 13 74 0 13 75 0 13 76 0 13 77 0 13 78 0 13 79 0 13 80 0 13 81 0 13 82 0 13 83 0 13 84 0 13 85 0 13 86 0 13 87 0 13 88 0 13 89 0 13 90 13 13 91 13,1 13,5 92 13,2 14,0 93 13,2 14,5 94 13,3 15,0 95 13,4 15,5 96 15,6 15,9 97 17,8 16,4 98 20,0 16,8 99 22,1 173 100 24,2 17,7 101 26,2 18,1 102 28,2 18,5 103 30,1 18,9 104 32,0 19,3 105 33,9 19,7 106 35,7 20,1 107 37,6 20,5 108 39,3 20,8 109 41,1 21,2 110 42,8 21,5 111 44,7 22,3 112 46,5 22,9 113 48,3 23,6 Region 3 Region 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 13 0 13 0 13 0 13 &lt; 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 No L 57/52 Official Journal of the European Communities 28 . 2. 89 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 3 Region 4 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 50.1 51,9 53,6 55.3 57,0 58,6 60.2 61,8 63.4 64,9 66.4 67,9 69,3 70.8 72.2 73,6 75,0 76.3 77,6 79,0 80,2 81.5 82,8 84,0 85,2 86.4 87.6 88,0 88,4 88,8 89.2 89.6 89.9 90.3 90.7 91.0 91.4 91,7 92.1 92,4 92,7 93.1 93,4 93,7 94,0 94,3 94,7 95,0 95,3 95,6 95,9 96.2 24,3 25.0 25.6 26,2 26,9 27,5 28.1 28.7 29.3 29.8 30.4 31,0 31.5 32.0 32.6 33.1 33,6 34,1 34,6 35,1 35.6 36.1 36,5 37,0 37.5 37.9 38,4 39,0 39.7 40,4 41,0 41.7 42.3 43,0 43.6 44.2 44.8 45.4 46.0 46.6 47.1 47.5 47,8 48.2 48,5 48,8 49,1 49,4 49,8 50,1 50,4 50.7 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193 194 195 196 197 198 199 200 201 202 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 (') 97.0 97.3 97,6 97.8 98.1 98.4 98,6 98.9 99,1 99,4 99,6 99,9 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 100,0 51,5 51.8 52.1 52.4 52.7 52.9 53.2 53.5 53.8 54,0 54.3 54,5 54,8 55,0 55.3 55,5 55.8 56,0 56,2 56.5 56.7 56.9 57.2 57.4 57.6 57.8 58.0 58.3 58.5 58.7 58.9 59.1 59,3 59,5 59,7 59,9 60,1 60.3 60.5 60.7 60,9 61,1 61.2 61.4 61.6 61.8 62,0 62,1 62,3 62.5 62.7 62.8 63,0 166 167 96,4 96,7 51,0 51,3 (') For higher yields, the percent out in Article 1 (3). iges are obtained by applying the rule set